IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STACY PERCIVAL-BIRCHARD, an
 individual,                                     DIVISION ONE

        Appellant/Cross-Respondent,              No. 80820-6-I

               v.                                UNPUBLISHED OPINION

 BRIAN CALDWELL, an individual,

        Respondent/Cross-Appellant.


      DWYER, J. — Stacy Percival-Birchard appeals from the trial court’s

summary judgment orders granting Brian Caldwell’s motion for summary

judgment, denying Percival-Birchard’s motion for summary judgment, and

dismissing with prejudice her claims of breach of contract, fraud, negligent

misrepresentation, unjust enrichment, and promissory estoppel. Additionally,

Caldwell cross-appeals from the trial court’s order denying his motion for an

award of attorney fees and costs. Because there are genuine issues of material

fact on Percival-Birchard’s claims of breach of contract, fraud, and negligent

misrepresentation, we reverse.

                                         I

      Between 2011 and 2017, Caldwell was the sole owner of Triple C

Collective, LLC, which operated as a medical marijuana collective garden under
No. 80820-6-I/2


former RCW 69.51A.085 (2011), repealed by LAWS OF 2015, ch. 70, § 49. 1

During this period, Triple C Collective accrued retail sales tax debt that was owed

to the Department of Revenue. The Department of Revenue eventually issued

two tax warrants against Triple C Collective based on its failure to pay retail sales

taxes. These warrants assessed Triple C Collective’s outstanding tax debt,

including penalties and interest, to amount to $202,545.42. The warrants were

issued against Triple C Collective and were not issued against Caldwell.

        Following the passage of Initiative Measure 502, which provided a legal

avenue for the sale of recreational marijuana in Washington, Triple C Collective

applied for a marijuana retailer license 2 with the Washington State Liquor and

Cannabis Board. To be issued a marijuana retailer license, Triple C Collective

was required to “be current in any tax obligations to the Washington state

department of revenue.” WAC 314-55-020(14). To this end, Caldwell caused

Triple C Collective to enter into a payment agreement with the Department of

Revenue regarding the outstanding tax debt. The amount of payments made by

Triple C Collective under this payment agreement is unclear from the record. 3

        In March 2016, the revenue agent overseeing the tax debt owed by Triple

C Collective confirmed, via e-mail, to a marijuana licensing investigator from the

Liquor and Cannabis Board that Triple C Collective was “current on the payment


        1  Former RCW 69.51A.085(1) provided that “[q]ualifying patients may create and
participate in collective gardens for the purpose of producing, processing, transporting, and
delivering cannabis for medical use.”
         2 A marijuana retailer license permits a licensee “to sell marijuana concentrates, useable

marijuana, and marijuana-infused products at retail in retail outlets, regulated by the [Liquor and
Cannabis Board] and subject to annual renewal.” RCW 69.50.325(3)(a).
         3 In a declaration, Caldwell stated that, under the agreement, Triple C Collective made

payments to the Department of Revenue in the amount of $7,000 per month. He does not state
how many monthly payments Triple C Collective made.

                                                 2
No. 80820-6-I/3


arrangement.” Triple C Collective was subsequently issued a marijuana retailer

license.

        After the license was issued, Caldwell decided to sell his membership

interest in Triple C Collective. Percival-Birchard stated that she was informed by

a broker that Triple C Collective’s “license was available.” Soon afterward,

Percival-Birchard met with Caldwell at the broker’s office “to discuss . . . how

much he wanted for the license, and to negotiate.” Percival-Birchard was under

the impression that she was negotiating to purchase a marijuana retailer license. 4

        On January 9, 2017, Caldwell and Percival-Birchard entered into a

contract under which Caldwell agreed to sell his membership interest in Triple C

Collective to Percival-Birchard for $430,000. 5 This agreement stated that the

“[c]ompany holds a marijuana retailer license numbered 352400 under

Washington State Initiative 502, RCW 69.50, RCW 69.51A, and implementing

regulations, all as amended (the ‘License’), and such License is currently in good

standing before the Washington State Liquor and Cannabis Board.” Under the

contract, Caldwell warranted that “the Membership Interest will be owned

collectively by Buyers free and clear of any pledge, lien, claim, mortgage,




        4 During a deposition, the following exchange occurred between Caldwell’s attorney and
Percival-Birchard:
                 Q. And I just want to back up just a little bit. What was your impression
                 of what it was you were purchasing?
                 A. A Washington State recreational marijuana license.
        5 Pursuant to the contract, Percival-Birchard acquired 50 percent of Caldwell’s interest in

Triple C Collective and an individual named Patrick Griffith acquired the other 50 percent. During
her deposition, Percival-Birchard stated that Griffith was still a member of the company, but that
he was not participating in the lawsuit because “he’s a silent partner.”

                                                 3
No. 80820-6-I/4


security interest, call, option, restriction, agreement or encumbrance of any

kind.” 6

           After Percival-Birchard acquired the membership interest in Triple C

Collective, she changed the name of the entity through the Secretary of State to

Green Token Tacoma Cannabis, LLC. In late 2017, Percival-Birchard received a

telephone call from the revenue agent that oversaw Triple C Collective’s tax debt.

The agent informed Percival-Birchard that Triple C Collective owed taxes to the

Department of Revenue in excess of $200,000.

           That same day, Percival-Birchard sent a text message to Caldwell stating,

“I don’t know what agreement you thought we had but this is mine and I am not

responsible for your debt!!! This was all suppose [sic] to be taken care of!!!”

Percival-Birchard also sent a text message that contained a photograph of the

contract signed by the parties. Caldwell responded by directing Percival-Birchard

to contact a lawyer who was, at the time, contesting the legality of the retail sales

tax debt imposed on collective gardens. According to Percival-Birchard, she was

not aware of any tax liability in Triple C Collective’s name before receiving the

telephone call from the revenue agent.

           In a letter dated October 23, 2018, and addressed to Green Token

Tacoma Cannabis, the revenue agent overseeing Triple C Collective’s tax debt




           6 This agreement additionally stated that
           Seller will sell the Membership Interest collectively to Buyers and Buyers will
           purchase the same from Seller with each of Percival-Birchard and Griffith
           receiving equal 50% ownership interests in the Membership Interest. Seller will
           transfer the Membership Interest collectively to the Buyers free and clear of all
           liens, security interests, encumbrances, pledges, charges, claims, and
           restrictions on transfer of any nature whatsoever.

                                                   4
No. 80820-6-I/5


explained that Green Token Tacoma Cannabis was liable for the tax debt owed

by Triple C Collective in the amount of $152,654.10. This amount equated to the

tax liability owed by Triple C Collective absent penalties and interest. 7 Green

Token Tacoma Cannabis subsequently entered into a payment agreement with

the Department of Revenue.

        On May 7, 2018, Percival-Birchard filed a complaint against Caldwell in

the King County Superior Court. The complaint alleged the following causes of

action: (1) breach of contract, (2) fraud, (3) negligent misrepresentation, (4)

unjust enrichment, and (5) promissory estoppel. Both Percival-Birchard and

Caldwell filed motions for summary judgment. On October 25, 2019, the trial

court heard the motions. The trial court granted Caldwell’s motion for summary

judgment, denied Percival-Birchard’s, and dismissed Percival-Birchard’s

complaint with prejudice. Subsequently, Caldwell filed a motion for an award of

attorney fees and costs. The trial court denied this motion.

        Percival-Birchard appeals. Caldwell cross-appeals.

                                               II

        Percival-Birchard first contends that the trial court erred by granting

Caldwell’s motion for summary judgment with regard to the breach of contract

claim. We agree.

        We review an order granting summary judgment de novo, performing the

same inquiry as the trial court. Nichols v. Peterson Nw., Inc., 197 Wn. App. 491,



        7  The record does not indicate whether penalties and interest have since been imposed
on Green Token Tacoma Cannabis. Accordingly, for the purposes of this opinion, we assume
that the tax liability assessed against Green Token Tacoma Cannabis amounts to $152,654.10.

                                               5
No. 80820-6-I/6


498, 389 P.3d 617 (2016). In doing so, we draw “all inferences in favor of the

nonmoving party.” U.S. Oil & Ref. Co. v. Lee & Eastes Tank Lines, Inc., 104 Wn.

App. 823, 830, 16 P.3d 1278 (2001). “Summary judgment is proper if the record

shows that no genuine issue of material fact exists and that the moving party is

entitled to judgment as a matter of law.” U.S. Oil & Ref. Co., 104 Wn. App. at

830.

       “A breach of contract is actionable only if the contract imposes a duty, the

duty is breached, and the breach proximately causes damage to the

claimant.” Nw. Indep. Forest. Mfrs. v. Dep’t of Labor & Indus., 78 Wn. App. 707,

712, 899 P.2d 6 (1995). Moreover, “extrinsic evidence is admissible as to the

entire circumstances under which the contract was made, as an aid in

ascertaining the parties’ intent.” Berg v. Hudesman, 115 Wn.2d 657, 667, 801

P.2d 222 (1990). Accordingly, to determine the parties’ intent,

       [t]he court may consider (1) the subject matter and objective of the
       contract, (2) the circumstances surrounding the making of the
       contract, (3) the subsequent conduct of the parties to the contract,
       (4) the reasonableness of the parties’ respective interpretations, (5)
       statements made by the parties in preliminary negotiations, (6)
       usages of trade, and (7) the course of dealing between the parties.

Spectrum Glass Co. v. Pub. Util. Dist. No. 1 of Snohomish County, 129 Wn. App.

303, 311, 119 P.3d 854 (2005).

       However, admissible extrinsic evidence does not include: (1) “[e]vidence

of a party’s unilateral or subjective intent as to the meaning of a contract word or

term;” (2) “[e]vidence that would show an intention independent of the instrument;

or” (3) “[e]vidence that would vary, contradict or modify the written word.”

Hollis v. Garwall, Inc., 137 Wn.2d 683, 695, 974 P.2d 836 (1999).

                                         6
No. 80820-6-I/7


       Here, there is evidence demonstrating that the parties’ intent in entering

into the contract was for Percival-Birchard, in consideration of $430,000, to

acquire the authority to sell certain marijuana products pursuant to the marijuana

retailer license held by Triple C Collective. Prior to entering into the contract,

Percival-Birchard stated that she was informed by a broker that Triple C

Collective’s “license was available.” Soon after being so informed, Percival-

Birchard met with Caldwell at the broker’s office “to discuss . . . how much he

wanted for the license, and to negotiate.” During these discussions, Percival-

Birchard was under the impression that she was negotiating to purchase a

marijuana retailer license. Indeed, the contract between the parties provided that

the “[c]ompany holds a marijuana retailer license.”

       Notably, the contract between Caldwell and Percival-Birchard contained

the following warranty:

             5.     Warranties and Representations of Seller. Seller
       hereby represents and warrants to Buyer as follows:

              5.1     Upon execution and delivery of the Assignments, the
       Membership Interest will be owned collectively by Buyers free and
       clear of any pledge, lien, claim, mortgage, security interest, call,
       option, restriction, agreement or encumbrance of any kind.

       This provision plainly warranted that the membership interest was free and

clear of any restrictions of any kind. Another provision of the contract provided

that “Seller will transfer the Membership Interest collectively to the Buyers free

and clear of all . . . restrictions on transfer of any nature whatsoever.” Because

the issues, as they are presented to us, do not involve any restrictions on




                                          7
No. 80820-6-I/8


transfer, we must determine whether the membership interest was “free and

clear of any . . . restriction . . . of any kind.” It was not.

        By purchasing a membership interest in a company that held a marijuana

retailer license, Percival-Birchard obtained the authority to sell certain marijuana

products pursuant to that license. “A marijuana retailer license allows the

licensee to sell . . . useable marijuana, marijuana concentrates, marijuana-

infused products, marijuana paraphernalia, and lockable boxes to store

marijuana at retail in licensed retail outlets to persons twenty-one years of age

and older.” WAC 314-55-079(1). “‘Licensee’ . . . means any person or entity that

holds a marijuana license, or any person or entity who is a true party of interest in

a marijuana license.” WAC 314-55-010(18). Significantly, “[a]ll LLC members”

are the “[t]rue parties of interest” in a marijuana license held by a limited liability

company. WAC-314-55-035(1). Therefore, a member of a limited liability

company that holds a marijuana retailer license has the authority, pursuant to

that license, to sell certain marijuana products.

        The tax debt owed by Triple C Collective imposed a restriction on the

membership interest by qualifying 8 Percival-Birchard’s ability to sell certain

marijuana products pursuant to the marijuana retailer license. Indeed, chapter

314-55 WAC states, “A person or entity must meet certain qualifications under

this chapter to receive a marijuana license, which are continuing qualifications

required to maintain the license.” WAC 314-55-015(1) (emphasis added). One




        8   A prominent legal dictionary defines “restriction” as a “[c]onfinement within bounds or
limits; a limitation or qualification.” BLACK’S LAW DICTIONARY 1508 (10th ed. 2014).

                                                  8
No. 80820-6-I/9


such qualification is that “[a]pplicants applying for a marijuana license must be

current in any tax obligations to the Washington state department of revenue . . .

[and] must sign an attestation that, under penalty of denial or loss of licensure,

that representation is correct.” WAC 315-55-020(14). Triple C Collective’s tax

debt added a qualification to Percival-Birchard’s ability, as a member of a limited

liability company that held a marijuana retailer license, to sell certain marijuana

products under that license: namely, that the company be current on the

$152,654.10 in tax debt owed to the Department of Revenue. Thus, the tax debt

imposed a restriction on the membership interest sold by Caldwell to Percival-

Birchard.

         On this record, the membership interest was, at a minimum, restricted. 9

Accordingly, the trial court erred by granting Caldwell’s motion for summary

judgment with regard to the breach of contract claim.

                                                 III

         Percival-Birchard next contends that the trial court erred by granting

Caldwell’s motion for summary judgment with regard to the fraud claim. We

agree.

         The elements of fraudulent misrepresentation include:

             (1) [R]epresentation of an existing fact; (2) materiality; (3) falsity;
             (4) the speaker’s knowledge of its falsity; (5) intent of the
             speaker that it should be acted upon by the plaintiff; (6)
             plaintiff’s ignorance of its falsity; (7) plaintiff’s reliance on the
             truth of the representation; (8) plaintiff’s right to rely upon it; and
             (9) damages suffered by the plaintiff.


         9 Given the nature of our decision, there is nothing that prevents Percival-Birchard from
arguing in subsequent proceedings that there were additional restrictions on her membership
interest that are not addressed in this opinion, if the facts warrant such an assertion.

                                                 9
No. 80820-6-I/10


Stiley v. Block, 130 Wn.2d 486, 505, 925 P.2d 194 (1996).

       A genuine issue of material fact exists as to whether Caldwell made a

fraudulent misrepresentation to Percival-Birchard. Indeed, Caldwell represented

that “the Membership Interest will be owned collectively by Buyers free and clear

of any . . . restriction . . . of any kind.” As explained in the previous section, this

representation was false.

       There are also facts demonstrating that this representation was material.

Again, the record indicates that the parties’ intent in entering into the contract

was for Percival-Birchard, in consideration of $430,000, to acquire the authority

to sell certain marijuana products pursuant to the marijuana retailer license held

by Triple C Collective. Yet the tax debt owed by Triple C Collective added a

significant barrier to Percival-Birchard’s ability to do so.

       Moreover, because Caldwell was aware of the tax debt owed by Triple C

Collective, there is a genuine issue of material fact as to whether he knew that

the representation made to Percival-Birchard was false.

       Furthermore, there are facts indicating that Caldwell intended Percival-

Birchard to act upon the misrepresentation and that Percival-Birchard had no

knowledge of the tax debt prior to entering into the contract. While Caldwell was

in the process of selling his membership interest to Percival-Birchard, the

revenue agent overseeing Triple C Collective’s tax debt contacted Caldwell

several times. In a deposition, the agent stated that, after the sale of the

membership interest was finalized, she “asked [Caldwell] for full payment and

was told there would not be full payment coming.” According to the agent,


                                           10
No. 80820-6-I/11


Caldwell “indicated he never intended to pay [the tax debt] and that the new

owner would be assuming the liability and setting up a payment plan.” Moreover,

the agent stated: “From what was related to me by Mr. Caldwell, the statement

made to me was that the new buyer would be aware [of the tax debt] and would

be setting up a payment plan because they assumed the liability.” However,

Percival-Birchard stated that she was not aware of the tax debt before entering

into the contract with Caldwell. Therefore, genuine issues of material fact exist

as to whether Caldwell intended Percival-Birchard to act upon the

misrepresentation and whether Percival-Birchard knew of the tax debt prior to

entering into the contract.

       There is also a genuine issue of material fact as to whether Percival-

Birchard relied on Caldwell’s representation that the membership interest was

free and clear of any restrictions of any kind. Indeed, in the declaration filed in

support of her motion for summary judgment, Percival-Birchard stated, “Had I

known that Triple C Collective was subject to the tax liability, I would not have

bought Brian Caldwell’s Membership Interest.”

       Next, there are facts indicating that Percival-Birchard had a right to rely on

Caldwell’s representation. “‘[T]he right to rely on representations is inseparably

connected with the correlative problem of the duty of a representee to use

diligence in respect of representations made to him.’” Skagit State Bank v.

Rasmussen, 109 Wn.2d 377, 384, 745 P.2d 37 (1987) (quoting Williams v.

Joslin, 65 Wn.2d 696, 698, 399 P.2d 308 (1965)). Moreover, “[t]he extent to

which the representee must verify the truth of the representation, if he or she


                                         11
No. 80820-6-I/12


must do so at all, depends upon the circumstances of the case.” Skagit State

Bank, 109 Wn.2d at 384. In her deposition, Percival-Birchard stated that she did

not engage in due diligence activities concerning Triple C Collective’s liabilities

because Triple C had not conducted any business under the marijuana retailer

license:

       Because I had already known that he hadn’t opened the license,
        . . . there was no point in looking into the license. [Triple C
       Collective LLC] hadn’t had any tax liability, it hadn’t had any product
       in the store, it hadn’t had any [Liquor and Cannabis Board]
       violations, it hadn’t had any tax revenue, because it hadn’t been
       opened.
       ....
       Because I’m in the industry, . . . I knew Triple C had never been
       opened.

       Caldwell asserts that Percival-Birchard should have been aware of the tax

debt because a company of which she was a part owner, Green Collar Club,

LLC, was a party to a lawsuit, along with Triple C Collective, contesting the

legality of the retail sales tax imposed on medical marijuana collective gardens.

However, unlike Triple C Collective, Green Collar Club was current on its taxes

owed to the Department of Revenue during the lawsuit. Further, Percival-

Birchard did not have access to the “financial situations” of other companies that

were a party to the lawsuit. According to Percival-Birchard, “As far as we knew,

everybody had paid their taxes.” Thus, a genuine issue of material fact exists as

to whether Percival-Birchard had a right to rely on Caldwell’s representation.

       Finally, because the retail sales tax imposed on Green Token Tacoma

Cannabis amounted to $152,654.10, there is evidence that Percival-Birchard

suffered damages from Caldwell’s representation.


                                         12
No. 80820-6-I/13


       Aside from fraudulent misrepresentation, there is also a genuine issue of

material fact as to whether Caldwell defrauded Percival-Birchard by failing to

disclose the tax debt. Our Supreme Court has explained that “allegations of

fraud may be asserted where one party to a transaction has a duty to speak

because that party possesses superior knowledge yet that party fails to state . . .

an asserted material fact.” Haberman v. Wash. Pub. Power Supply Sys., 109

Wn.2d 107, 166, 744 P.2d 1032, 750 P.2d 254 (1987). Indeed, an individual may

be liable for fraud in the following circumstance:

                  “(1) One who fails to disclose to another a fact that he
          knows may justifiably induce the other to act or refrain from
          acting in a business transaction is subject to the same liability to
          the other as though he had represented the nonexistence of the
          matter that he has failed to disclose, if, but only if, he is under a
          duty to the other to exercise reasonable care to disclose the
          matter in question.
                  (2) One party to a business transaction is under a duty to
          exercise reasonable care to disclose to the other before the
          transaction is consummated,
              ...
                  (e) facts basic to the transaction, if he knows that the
          other is about to enter into it under a mistake as to them, and
          that the other, because of the relationship between them, the
          customs of the trade or other objective circumstances, would
          reasonably expect a disclosure of those facts.”

Haberman, 109 Wn.2d at 168 (quoting RESTATEMENT (SECOND) OF TORTS § 551

(AM. LAW INST. 1977)).

       The existence of the tax debt owed by Triple C Collective was a fact basic

to the transaction. By the plain terms of the contract, Percival-Birchard agreed to

pay Caldwell $430,000 for his membership interest in Triple C Collective.

However, the debt owed by Triple C Collective, absent penalties and interest,

amounted to $152,654.10. This debt effectively required Percival-Birchard to pay

                                         13
No. 80820-6-I/14


$582,645.10, instead of $430,000, for the membership interest. It was a fact

basic to this transaction that there were no undisclosed liabilities in the

company’s name that would substantially increase the amount that Percival-

Birchard agreed to pay for the membership interest.

        Having determined that the existence of the tax debt was a fact basic to

the transaction, a fact question remains as to whether Caldwell was under a duty

to disclose the debt to Percival-Birchard. In particular, genuine issues of material

fact exist as to whether (1) Caldwell knew that the existence of the debt may

have justifiably induced Percival-Birchard to refrain from entering into the

contract, (2) Caldwell knew that Percival-Birchard was about to enter into the

contract under a mistake as to the existence of the debt, and (3) Percival-

Birchard, because of her relationship with Caldwell, the customs of the trade, or

other objective circumstances, would have reasonably expected Caldwell to

disclose the existence of the debt. 10

        Accordingly, the trial court erred by granting Caldwell’s motion for

summary judgment with respect to the claim of fraud.




        10 Because there are disputed facts bearing upon Caldwell’s duty to disclose the
existence of the debt, those questions must be determined by a fact finder. The role of the court
in deciding questions of law and the role of the fact finder has been explained:
         Whether there is a duty to the other to disclose the fact in question is always a
         matter for the determination of the court. If there are disputed facts bearing upon
         the existence of the duty, as for example the defendant’s knowledge of the fact,
         the other’s ignorance of it or his opportunity to ascertain it, the customs of the
         particular trade, or the defendant’s knowledge that the plaintiff reasonably
         expects him to make the disclosure, they are to be determined by the jury under
         appropriate instructions as to the existence of the duty.
RESTATEMENT § 551(2)(e) cmt. m.

                                               14
No. 80820-6-I/15


                                             IV

       Percival-Birchard next asserts that the trial court erred by granting

Caldwell’s motion for summary judgment with regard to the negligent

misrepresentation claim. We agree.

       The elements of negligent misrepresentation are:

       (1) the defendant supplied information for the guidance of others in
       their business transactions that was false, (2) the defendant knew
       or should have known that the information was supplied to guide
       the plaintiff in his business transactions, (3) the defendant was
       negligent in obtaining or communicating the false information, (4)
       the plaintiff relied on the false information, (5) the plaintiff’s reliance
       was reasonable, and (6) the false information proximately caused
       the plaintiff damages.

Ross v. Kirner, 162 Wn.2d 493, 499, 172 P.3d 701 (2007).

       Because there is a genuine issue of material fact as to whether Caldwell

intentionally defrauded Percival-Birchard, there is also one as to whether

Caldwell engaged in negligent misrepresentation. Indeed, if the claim of

fraudulent misrepresentation remains viable to go to the jury, Caldwell should not

be allowed to escape liability by claiming that he was merely negligent in his

failure to disclose the existence of the tax debt.

       It is worth noting that, unlike for fraud, “[a]n omission alone cannot

constitute negligent misrepresentation, since the plaintiff must justifiably rely on a

misrepresentation.” Kirner, 162 Wn.2d at 499. Here, however, Caldwell falsely

represented that “the Membership Interest will be owned collectively by Buyers

free and clear of any . . . restriction . . . of any kind.”

       Accordingly, the trial court erred by granting Caldwell’s motion for

summary judgment with respect to the claim of negligent misrepresentation.

                                             15
No. 80820-6-I/16


                                              V

         Percival-Birchard also asserts that the trial court erred by granting

Caldwell’s motion for summary judgment with respect to the claims of unjust

enrichment and promissory estoppel. To the contrary, in making these rulings,

the trial court acted properly. “Unjust enrichment is the method of recovery for

the value of the benefit retained absent any contractual relationship because

notions of fairness and justice require it.” Young v. Young, 164 Wn.2d 477, 484,

191 P.3d 1258 (2008) (emphasis added). Similarly, “the doctrine of promissory

estoppel does not apply where a contract governs.” Spectrum Glass Co.,129

Wn. App. at 317. Because there was an executed contract between the parties,

we affirm the trial court’s dismissal of Percival-Birchard’s claims of unjust

enrichment and promissory estoppel.

                                              VI

         On cross-appeal, Caldwell asserts that the trial court erred by denying his

motion for an award of attorney fees and costs. Because Caldwell is no longer

the prevailing party, he is not entitled to an award of attorney fees in the superior

court.   11   In turn, it is no longer necessary for us to evaluate whether the trial

court improperly concluded that the contract provision in question was within the

ambit of RCW 4.84.330. We do not express an opinion as to whether the trial

court was correct in its initial determination of this question.




         11
         Caldwell additionally requests an award of attorney fees on appeal pursuant to RAP
18.1. We deny this request.

                                              16
No. 80820-6-I/17


       Affirmed in part, reversed in part, and remanded for further proceedings

consistent with this opinion.




We concur:




                                       17